DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-15  of U.S. Patent No. 11,412,169. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are encompassed by the Patent claims as shown in the table below. 
Claim 1 is encompassed by the Patent claim 1 as the subject matter of claim 1 is broader than the Patent claim 1.  It should be noted that a first voltage drop in the first capacitor is inherent when the first capacitor generates a first voltage within an exposure period in order for the pixel circuit to function as disclosed in the Patent claim 1 because a control circuit, connected to the first capacitor, is configured to generate a control signal according to the voltage drop on the first capacitor before the transfer transistor is conducted to transfer the charges generated by the photodiode to the first capacitor….and configured to determine a discharging time of a second capacitor in the timing circuit according to the control signal to generate a second voltage. 
Claim 2 is also met by the Patent claim 1. 
Claims 3-5 are met by Patent claims 2-4, respectively. 
Claim 6 is met by the combination of claims 1 and 5. 
Claim 7 is met by Patent claim 6. 
Claim 8 is encompassed by Patent claim 7.  Also note the Examiner’s comments in claim 1 are incorporated herein for similar limitations. 
Claims 9-11 are met by Patent claims 8-10, respectively. 
Claim 12 is met by Patent claim 7.
Claims 13-15 are met by Patent claims 13-15, respectively. 
Application Claims 
Patent Claims (US 11,412,169)
1. A pixel circuit, comprising: a first circuit, comprising a first capacitor configured to generate a first voltage within an exposure period when the first capacitor has a voltage drop; and a second circuit, comprising a second capacitor configured to be discharged to a second voltage corresponding to the voltage drop on the first capacitor before an end of the exposure period, wherein the first voltage is associated with light intensity, and the second voltage is associated with an overflow time.
2. The pixel circuit as claimed in claim 1, wherein the second circuit further comprises: a control circuit, connected to the first capacitor, and configured to generate a control signal according to the voltage drop on the first capacitor; and a timing circuit, connected to the control circuit, and configured to determine a discharging time of the second capacitor according to the control signal to generate the second voltage.
3. The pixel circuit as claimed in claim 2, wherein the timing circuit comprises: the second capacitor; a constant current source; and a control transistor, connected between the constant current source and the second capacitor, and configured to stop discharging the second capacitor by the constant current source according to the control signal.
4. The pixel circuit as claimed in claim 3, wherein the first circuit further comprises a photodiode configured to generate charges to the first capacitor, when the photodiode has an overflow within the exposure period, the control circuit controls the control transistor to stop, corresponding to the overflow, discharging the second capacitor by the constant current source according to the control signal, and when the photodiode does not have the overflow within the exposure period, the constant current source discharges the second capacitor to the end of the exposure period.
5. The pixel circuit as claimed in claim 3, wherein the timing circuit further comprises: a reset transistor configured to reset a potential of the second capacitor within a reading period; and a readout transistor configured to read the second voltage of the second capacitor within the reading period, wherein the reset transistor is configured to reset the potential of the second capacitor within the reading period to respectively read a voltage value before and after the resetting of the second capacitor within the reading period to perform correlation double sampling on the second capacitor.
6. The pixel circuit as claimed in claim 4, wherein the first circuit further comprises: a transfer transistor coupled between the photodiode and the first capacitor; a reset transistor configured to reset a potential of the first capacitor within a reset interval; and a readout transistor configured to read the first voltage of the first capacitor within a reading period, wherein the transfer transistor is configured to transfer the charges generated by the photodiode to the first capacitor within the reading period to respectively read a voltage value before and after the transferring of the charges generated by the photodiode to the first capacitor to perform correlation double sampling on the first capacitor.
7. The pixel circuit as claimed in claim 1, wherein the first capacitor and the second capacitor are coupled to a same readout line which sequentially reads the second voltage and the first voltage.
8. A pixel array, comprising: multiple normal pixels and a dummy pixel, wherein each of the multiple normal pixels comprises: a first circuit, comprising a first capacitor configured to generate a first voltage within an exposure period when the first capacitor has a voltage drop; and a second circuit, comprising a second capacitor configured to be discharged to a second voltage corresponding to the voltage drop on the first capacitor before an end of the exposure period, the dummy pixel has a same pixel structure with the normal pixel, and a second capacitor of the dummy pixel is configured to generate a reference voltage, and a product of the first voltage and a ratio between the reference voltage and the second voltage is configured as a real intensity.
9. The pixel array as claimed in claim 8, wherein the dummy pixel is covered by an opaque layer to cause a photodiode of the dummy pixel unable to be exposed within the exposure period.
10. The pixel array as claimed in claim 8, further comprising a first readout line and a second readout line, wherein the first readout line is connected to the first capacitor and the second capacitor of one normal pixel, and the second readout line is connected to a second capacitor of the dummy pixel but is not connected to a first capacitor of the dummy pixel.
11. The pixel array as claimed in claim 8, further comprising a first readout line and a second readout line, wherein the first readout line is connected to the first capacitor and the second capacitor of one normal pixel, and the second readout line is connected to a first capacitor and a second capacitor of the dummy pixel but is not configured to read a voltage value of the first capacitor of the dummy pixel.
12. The pixel array as claimed in claim 8, wherein the second circuit further comprises: a control circuit, connected to the first capacitor, and configured to generate a control signal according to the voltage drop on the first capacitor; and a timing circuit, connected to the control circuit, and configured to determine a discharging time of the second capacitor according to the control signal to generate the second voltage.
13. The pixel array as claimed in claim 12, wherein the timing circuit comprises: the second capacitor; a constant current source; and a control transistor, connected between the constant current source and the second capacitor, and configured to stop discharging the second capacitor by the constant current source according to the control signal.
14. The pixel array as claimed in claim 13, wherein the timing circuit further comprises: a reset transistor configured to reset a potential of the second capacitor within a reading period; and a readout transistor configured to read the second voltage of the second capacitor within the reading period, wherein the reset transistor is configured to reset the potential of the second capacitor within the reading period to respectively read a voltage value before and after the resetting of the second capacitor within the reading period to perform correlation double sampling on the second capacitor.
15. The pixel array as claimed in claim 8, wherein the first circuit further comprises: a photodiode configured to generate charges to the first capacitor; a transfer transistor coupled between the photodiode and the first capacitor; a reset transistor configured to reset a potential of the first capacitor within a reset interval; and a readout transistor configured to read the first voltage of the first capacitor within a reading period, wherein the transfer transistor is configured to transfer the charges generated by the photodiode to the first capacitor within the reading period to respectively read a voltage value before and after the transferring of the charges generated by the photodiode to the first capacitor to perform correlation double sampling on the first capacitor.

1. A pixel circuit, comprising: a first circuit, comprising: a photodiode configured to be exposed in an exposure period; a transfer transistor; and a first capacitor configured to store charges generated by the photodiode via the transfer transistor to generate a first voltage; and a second circuit, comprising: a control circuit, connected to the first capacitor, and configured to generate a control signal according to a voltage drop on the first capacitor before the transfer transistor is conducted to transfer the charges generated by the photodiode to the first capacitor; and a timing circuit, connected to the control circuit, and configured to determine a discharging time of a second capacitor in the timing circuit according to the control signal to generate a second voltage, wherein the first voltage is associated with light intensity, and the second voltage is associated with an overflow time.

2. The pixel circuit as claimed in claim 1, wherein the timing circuit comprises: the second capacitor; a constant current source; and a control transistor, connected between the constant current source and the second capacitor, and configured to stop discharging the second capacitor by the constant current source according to the control signal.
3. The pixel circuit as claimed in claim 2, wherein when the photodiode has an overflow within the exposure period, the control circuit controls the control transistor to stop, corresponding to the overflow, discharging the second capacitor by the constant current source according to the control signal, and when the photodiode does not have the overflow within the exposure period, the constant current source discharges the second capacitor to an end of the exposure period.
4. The pixel circuit as claimed in claim 2, wherein the timing circuit further comprises: a reset transistor configured to reset a potential of the second capacitor within a reading period; and a readout transistor configured to read the second voltage of the second capacitor within the reading period, wherein the reset transistor is configured to reset the potential of the second capacitor within the reading period to respectively read a voltage value before and after the resetting of the second capacitor within the reading period to perform correlation double sampling on the second capacitor.
5. The pixel circuit as claimed in claim 1, wherein the first circuit further comprises: a reset transistor configured to reset a potential of the first capacitor within a reset interval; and a readout transistor configured to read the first voltage of the first capacitor within a reading period, wherein the transfer transistor is configured to transfer the charges generated by the photodiode to the first capacitor within the reading period to respectively read a voltage value before and after the transferring of the charges generated by the photodiode to the first capacitor to perform correlation double sampling on the first capacitor.

6. The pixel circuit as claimed in claim 1, wherein the first capacitor and the second capacitor are coupled to a same readout line which sequentially reads the second voltage and the first voltage.
7. A pixel array, comprising: multiple normal pixels and at least one dummy pixel, wherein each of the multiple normal pixels comprises: a first circuit, comprising: a photodiode configured to be exposed in an exposure period; a transfer transistor; and a first capacitor configured to store charges generated by the photodiode via the transfer transistor to generate a first voltage; and a second circuit, comprising: a control circuit, connected to the first capacitor, and configured to generate a control signal according to a voltage drop on the first capacitor before the transfer transistor is conducted to transfer the charges generated by the photodiode to the first capacitor; and a timing circuit, connected to the control circuit, and configured to determine a discharging time of a second capacitor in the timing circuit according to the control signal to generate a second voltage; and the at least one dummy pixel has a same pixel structure with the normal pixel, and a second capacitor of the at least one dummy pixel is configured to generate a reference voltage; wherein a product of the first voltage and a ratio between the reference voltage and the second voltage is configured as a real intensity.
8. The pixel array as claimed in claim 7, wherein the at least one dummy pixel is covered by an opaque layer to cause a photodiode of the at least one dummy pixel unable to be exposed within the exposure period.
9. The pixel array as claimed in claim 7, further comprising a first readout line and a second readout line, wherein the first readout line is connected to the first capacitor and the second capacitor of one normal pixel, and the second readout line is connected to a second capacitor of one dummy pixel but is not connected to a first capacitor of the one dummy pixel.
10. The pixel array as claimed in claim 7, further comprising a first readout line and a second readout line, wherein the first readout line is connected to the first capacitor and the second capacitor of one normal pixel, and the second readout line is connected to a first capacitor and a second capacitor of one dummy pixel but is not configured to read a voltage value of the first capacitor of the one dummy pixel.
11. The pixel array as claimed in claim 7, wherein the pixel array comprises one dummy pixel, and the reference voltage generated by the one dummy pixel is used to calculate the real intensity of all normal pixels.
12. The pixel array as claimed in claim 7, wherein the pixel array comprises a row of dummy pixels, and each dummy pixel among the row of dummy pixels corresponds to one column of normal pixels for calculating the real intensity of the one column of normal pixels.
13. The pixel array as claimed in claim 7, wherein the timing circuit comprises: the second capacitor; a constant current source; and a control transistor, connected between the constant current source and the second capacitor, and configured to stop discharging the second capacitor by the constant current source according to the control signal.
14. The pixel array as claimed in claim 13, wherein the timing circuit further comprises: a reset transistor configured to reset a potential of the second capacitor within a reading period; and a readout transistor configured to read the second voltage of the second capacitor within the reading period, wherein the reset transistor is configured to reset the potential of the second capacitor within the reading period to respectively read a voltage value before and after the resetting of the second capacitor within the reading period to perform correlation double sampling on the second capacitor.
15. The pixel array as claimed in claim 7, wherein the first circuit further comprises: a reset transistor configured to reset a potential of the first capacitor within a reset interval; and a readout transistor configured to read the first voltage of the first capacitor within a reading period, wherein the transfer transistor is configured to transfer the charges generated by the photodiode to the first capacitor within the reading period to respectively read a voltage value before and after the transferring of the charges generated by the photodiode to the first capacitor to perform correlation double sampling on the first capacitor.



Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior arts of record fail to teach, either alone or in combination, the combination of limitations of claim 16 including “resetting a first capacitor and a second capacitor of the normal pixel and the dummy pixel to a reset voltage; discharging second capacitors of the normal pixel and the dummy pixel within an exposure period; stopping the discharging of the second capacitor of the normal pixel when the first capacitor of the normal pixel has a voltage drop; respectively reading a first voltage of the first capacitor and a second voltage of the second capacitor of the normal pixel after the voltage drop as well as a reference voltage of the second capacitor of the dummy pixel; and calculating a product of the first voltage and a ratio between the reference voltage and the second voltage as a real intensity.”
Regarding claims 17-19, these claims are dependent from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697